Case 3:17-cv-02032-WQH-MSB Document 134 Filed 03/29/19 PageID.1279 Page 1 of 1




                      UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          MAR 29 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
  DON HIGGINSON,                                  No. 19-55275

                  Plaintiff-Appellant,            D.C. No. 3:17-cv-02032-WQH-
                                                  MSB
   v.                                             Southern District of California,
                                                  San Diego
  XAVIER BECERRA, in his official capacity
  as Attorney General of California; CITY OF ORDER
  POWAY,

                  Defendants-Appellees,

  CALIFORNIA LEAGUE OF UNITED
  LATIN AMERICAN CITIZENS; et al.,

        Intervenor-Defendants-
        Appellees.

  Before: TALLMAN and MURGUIA, Circuit Judges.

        Appellant’s motion to expedite the appeal (Docket Entry No. 4) is denied.

        The briefing schedule established previously remains in effect.

        The Clerk is ordered to calendar this case as soon as possible after briefing is

  complete but no later than January 1, 2020.
